                 Case 1:19-mj-00126-B Document 1 Filed 07/15/19 Page 1 of 5



      llSDLr*¡l 9¡ lßc\' ?lll   Crrmrncl Complarnr



                                           Uxlreo Srnres Dtsrnlcr CouRr
                                                                        for the
                                                           Southenr District of Alabama

                      United States of America                             )


                      Pedro Juan OrozcoZuniga
                                                                           )
                                                                           )
                                                                           )
                                                                                   Case No.
                                                                                                  fny         tQ -        or¿b-ô
                                                                           )
                                                                           )
                                                                           )
                                Deþndant(s1


                                                        CIIIMINAL COIVIPLAINT
              l. the complainant in this case. state rhat the tbllorving is true to tl¡e best of my knorvledge and belieL
    ()¡l or about the date(s)    of                   July 9,   2019              in rhe county   of                  Mobile          in the
           Soulhem          of
                           Districr                  Alabama           . the defcndant(s) violated:

                 Code Secrion                                                        O/fensv Descripriut


    ltle   8, United States Code,      Section         lllegal Reentry After Deportation or Removal
    1326




             This criminal complaint is bascd on (hcsc t'acts:

    See atlached affidavit




             I   Cantinued on thc attachccl shecr.



                                                                                                       ('unqthttnun's signnturt

                                                                                              Daniel Roland. U,S. Border Palrol
                                                                                                     Itrilttúl ttûn!( iltr.l titl.,

    S\\or'ì to before me and attestation acknorvlcclgcd pußuant to FllCl) {.1(bX3).


    Dutc      4"lu              19,   ful?                                                                         's si9traturc


    City and srare:                        Mobile. Alabama                                Sonja F. Bivins, U. S. Magistrate Judge
                                                                                                        ltilüre¿




I
      Case 1:19-mj-00126-B Document 1 Filed 07/15/19 Page 2 of 5




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA

                v                                            MAGISTRATE NO:

Pedro Juan Orozco-Zuniga




               AFFIDAVIÏ IN SUPPORT OF CRIMINAL COMPLAINT

 1,   I, Daniel W. Rola¡rd, am a Border Patrol Agent with the U.S. Department     of

Homeland Security (DHS). Customs and Border Protection (CBP), U.S. Border Patrol

(USBP), assigned    t<¡   the Mobile, Alabama Border Patrol Station. I have been employed

by the U.S. Border Patrol since Febru ary 25,2A01.

Z.    As part of my daily duties, I investigate violations of tèderal law, criminal and

administrative, such as violations pefiaining to individuals who are unlawfully present in

the United States. Moreover, I investigate violations of Title 8. United States Code (U.S)

1326, Re-entry of Removed Aliens.

3.    As a Border Patrol Agent, my duties regularly include the identification and

apprehension of individuals tbr administrative and criminal law violations. As a Border

Patrol Agent. I have received training and experience in investigating violations of Title   I
u.s.c, 1326.

4.    I am familiar with the information contained in this Affidavit based upon the

investigation I conducted and based on my conversations with other law enfbrcement

offìcers.
        Case 1:19-mj-00126-B Document 1 Filed 07/15/19 Page 3 of 5




5.      Because this   Atlìdavit is being submitted for the limited purpose of securing   a


criminal complaint, I did not include each and every t-act known to me conceming this

investigation. I have set forth only those facts I believe a¡e necessary to establish

probable cause to believe that evidence of violations of Title 8, U.S.C. 1326. Where

statements of others are set forth in this Affidavit, they are set tìlrth in substzutce and in

part.


6.      On or about July 9,2019, Mobile County Sheriff s Deputy Johnathan Kelly

conducted a traffic stop on a White Chevrolet Tahoe bearing Texas license number

LVC4980 traveling eastbound on interstate       l0 in Mobile County Alabama fbr fbllowing

crossing the center lane and drifting into the right lane. Deputy Kelly approached the

vehicle, made contact with both occupants. The passenger of the vehicle. identified           as


Pedro Juan OROZCO-Zuniga. Deputy Kelly observed that OROZCO had what appeared

to be a homemade pipe in his lap. Deputy Kelly observetl the pipe contained a crystal

like residue consistent with crystai methamphetamine. At this time Deputy Kelly

removed OROZCO from the vehicle f'or further investigation.

7.      Based on what Deputy Kelly observed inside the vehicle in plain view, he retrieved

his   K-9. K-9 Boyd    conducted an open air search of the vehicle and alerted to the tiont

passenger side door of the vehicle. Based on the probable cause established by the K-9

aiert, Deputy Kelly conducted a sea¡ch of the vehicle and discovered a pistol under the

cup holders in the center console along with a clear plastic container located inside the

container was what appeared to be crystal methamphetamine. ORAZCO-Zuniga was

placed under arrest for possession ofdrug paraphernalia and possession ofnarcotics

(metharnphetamine). OROZCO-Zuniga was transported to the Mobile Metro Jail
         Case 1:19-mj-00126-B Document 1 Filed 07/15/19 Page 4 of 5




8.        OROZCO-ZLINIGA, Pedro was in possession of a Republic of Mexico issued voter

identification card which bears his name and photograph. lnitial record checks revealed

OROZCO-Zunig4 Pedro Juan to be a citizen of the Republic of Mexico who did not

possess any immigration documents to be or remain in the United States. An

immigration detainer was placed on OROZCO-Zuniga.

g.       On or about July 10. 2019, OROZCO-Zuniga's fingerprints were enrolled into the

immigration and criminal biome*ic database; The confirmation return verified that

Pedro Juan OROZCO-Zuniga, a citizen and national of the Republic of Mexico with a

date     olbirthday of June 12,1978, has FBI#   6291A7JB.?,, Fingerprint    ldentification

System Number 12112876, and Alien Registration Number A076 872 863.

10.       Immigration Records search revealed that on or about December I 7, 1998. an

lmmigration Judge in Dallirs, Texas ordered ORAZCO-Zuniga removed to The Republic

of Mexico.

I   l.   On or about December I 9. 1998. OROZCO-Zuniga was physically removed trom

the United States and returned to the Republic of Mexico.

12.      On August I 1, 201   l. OROZCO-Zuniga   was apprehended by United States Border

Patrol Agents near Carrizo Springs. Texas.

13.      On November 22.2011, OROZCO-Zuntga pled guilty to        I   USC 1326, in the

Weslern District of Texas and was sentenced to eighteen (18) rnonths confìnement.

14.       Pedro.[uan OPtCIZco-Zuniga, did not have permission of the Attomey Ceneral         of

the United States or his designated successor. the LJnited States Secretary of the

Department of Homeland Security, as provided for in      'fitle 6, United   States Code.

Sections 202{3).2A2{4\. and 557. to reapply f'or admission into the United Stares.
Case 1:19-mj-00126-B Document 1 Filed 07/15/19 Page 5 of 5




l. Danicl W. lìola¡xl. thc ,{llìiln1. rcspcctl'ully submits that lhc prcceding facts indicated

ir¡ this ¡¡lìitl¡rvit cstrrblish probrrblc ct¡usc to belicve rhat, OROZCO-Zuniga, Pcdro Juan,

did. in thc Souther¡r District ol'Alnboma, violate Title 8, U.S.C., Section 1326.




                                                        W. Roland
                                                 Border Patrol Agent
                                                 United States Border Patrol




TI{E ABOVE AGENT HÂS A]'TESI'ED
TO THIS AFFIDAVIT PURSUANI'TO
FED" R. cRtM. P.4.1(bX2XB)       rl-lls   Jffi
DAY      ruttQ 2019

SONJA   P.
LTNIITED STATES MAGISTRATE JUDCE
